DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 12, line 25, “to the a” should be “to be a”.  Page 29, line 30, “and the in” should be “and in”.    
Appropriate correction is required.
The disclosure is objected to under 37 CFR 1.71(a) because it does not include a full written description of the invention.  The disclosure does not describe exactly what is done in the analysis of the one or more synchronization metrics as recited in 26, and it is unclear what exactly the analysis is.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on May 14, 2021.  These drawings are acceptable.
Claim Objections
Claims 8 and 24 are objected to because of the following informalities:  Claim 8, line 11, “comprises V component” should be “comprises a V component”.  Claim 24, line 6, “effected” should be “affected”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “analyze the one or more synchronization metrics”.  
It is unclear what this means because the claim does not recite what specifically is done in the analysis or how the synchronization metrics are analyzed.  Claims 27-31 inherit this deficiency.
Allowable Subject Matter
Claims 1-7, 12-23, and 25 allowed.
Claims 8-11 and 24 objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
Claims 26-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 12-19 are allowed, and claims 8-11 contain allowable subject matter, because none of the prior art of record discloses or suggests the controller configured to determine, based on the comparison of the amplitude metric, frequency metric, and phase angle metric to respective amplitude, frequency, and phase angle thresholds, whether to control a first dispatchable energy source to adjust the amplitude and frequency of at least one phase of the AC voltage at the first node and whether to control a second dispatchable energy source to adjust the phase angle of at least one phase of the AC voltage at the first node, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 20-23 and 25 are allowed, and claim 24 contains allowable subject matter, because none of the prior art of record discloses or suggests if the phase angle metric is equal to or exceeds the phase angle threshold, controlling a dispatchable energy source in the first power grid in a P-Q control mode to adjust the phase angle of at least one phase of the AC voltage at the first node, in combination with the remaining claimed features.
Claims 26-31 contain allowable subject matter because none of the prior art of record discloses or suggests the instructions causing the electronic processing module to :  determine whether or not to electrically connect the second power grid to the first power grid based on the analysis of the one or more synchronization metrics; if it is determined to electrically connect the second power grid to the first power grid, control a switching apparatus to electrically connect the second power grid to the first power grid; and if it is determined to not electrically connect the second power grid to the first power grid:  control a first dispatchable energy source in a V-F control mode to control a difference between the amplitude and frequency of the AC voltage in the first power grid and the amplitude and frequency of the AC voltage in the second power grid; and control a second dispatchable energy source in a P-Q control mode to reduce a difference between a phase angle of the AC voltage in the first power grid and a phase angle of the AC voltage in the second power grid, in combination with the remaining claimed features.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Deng (2003/0222507) discloses synchronizing the voltage phase of an AC power source with the voltage phase of an AC power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836